Citation Nr: 0620105	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-38 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected erectile dysfunction, currently evaluated 
as noncompensably (zero percent) disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and July 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island which denied 
the veteran's claims of entitlement to increased disability 
ratings for service-connected diabetes mellitus and erectile 
dysfunction.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Providence RO in April 2006.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

REMAND

The veteran is asking for consideration of entitlement to 
increased disability ratings for his service-connected type 
II diabetes mellitus and erectile dysfunction.  

During his April 2006 hearing, the veteran indicated that 
within the past six months he was switched from an oral 
hypoglycemic agent to insulin for treatment of his service-
connected diabetes.  See the April 2006 hearing transcript, 
page 13.  Additionally, the veteran testified that he 
presented for a recent VA eye examination during which 
diabetic retinopathy was identified.  Id., page 7.  
The veteran further indicated that his private physician, Dr. 
J.A.G., has been treating him for diverticulitis, the most 
recent episode occurring four months ago.  According to the 
veteran, Dr. J.A.G. has attributed the veteran's 
diverticulitis to his service-connected diabetes.  Id., page 
13.

Review of the claims folder shows that the veteran's most 
recent VA outpatient record is dated in July 2004, and the 
most recent record from Dr. J.A.G. is dated in January 2004.  
Updated treatment records must be associated with the claims 
folder, as they could potentially affect the outcome of both 
issues currently on appeal.  
See 38 U.S.C.A. § 5103A (West 2002).

Moreover, based on the above testimony, it appears that the 
veteran's service-connected diabetes mellitus has worsened 
since the most recent examination dated in July 2004.  The 
Board finds that a more recent VA examination is warranted.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].  

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected diabetes mellitus 
and erectile dysfunction.  Any such 
records so identified should be 
obtained, to include updated records 
from the Providence VAMC [dated after 
July 2004] and records from Dr. J.A.G. 
[dated after January 2004], to the 
extent possible.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.

2.  VBA should then schedule the 
veteran for a physical examination in 
order to determine the current 
severity of the service-connected 
diabetes mellitus.  The veteran's VA 
claims folder should be forwarded to 
the examiner for review in connection 
with the examination.  The examiner 
should specifically comment on any 
regulation of activity associated with 
the service-connected diabetes 
mellitus along with the nature and 
extent of his erectile dysfunction.  
The examiner should also identify any 
disabilities secondary to service-
connected diabetes mellitus, such as 
diabetic retinopathy or a 
gastrointestinal disorder.  Any 
diagnostic testing deemed to be 
necessary by the examiner should be 
accomplished.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  VBA should then readjudicate the 
veteran's claims of entitlement to 
increased disability ratings for the 
service-connected type II diabetes 
mellitus and erectile dysfunction.  If 
the benefits sought on appeal remain 
denied, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

